ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Northrop Grumman Corporation                     )    ASBCA No. 60146
                                                )
Under Contract No. N68936-05-C-0059 et al.       )

APPEAR.ANCES FOR. THE APPELLANT:                      Terry L. Albertson, Esq.
                                                      Stephen J. McBrady, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEAR.ANCES FOR. THE GOVER.NMENT:                    E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Douglas R.. Jacobson, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Bloomington, MN

                                OR.DER. OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 12 July 2016


                                                 /~~
                                              /MARK_ N. STEMPL~'
                                                     Administrative Judge
                                                     Acting Chairman
                                                     .Armed Services Board
                                                     of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60146, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                     JEFFREY D. GARDIN
                                                     R.ecorder, .Armed Services
                                                     Board of Contract Appeals


                                                                                            I